Citation Nr: 1100392	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected bilateral foot 
disability.

2.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected bilateral foot 
disability.

3.  Entitlement to service connection for a left elbow disorder, 
to include as secondary to a service-connected bilateral foot 
disability.

4.  Entitlement to service connection for a right elbow disorder, 
to include as secondary to a service-connected bilateral foot 
disability.

5.  Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral foot 
disability.

6.  Entitlement to service connection for distended veins of the 
left lower extremity, to include as secondary to a service-
connected bilateral foot disability.

7.  Entitlement to service connection for distended veins of the 
right lower extremity, to include as secondary to a service-
connected bilateral foot disability.

8.  Entitlement to service connection for arthritis of multiple 
joints, to include as secondary to a service- connected bilateral 
foot disability.

9.  Entitlement to an extraschedular rating for a service-
connected painful left foot with plantar fasciitis and calcaneal 
spurs, currently evaluated on a schedular basis at 10 percent.

10.  Entitlement to an extraschedular rating for a service-
connected painful right foot with plantar fasciitis and calcaneal 
spurs, currently evaluated on a schedular basis at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1960 and 
from October 1960 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in San Diego, 
California, beginning in June 1976, denying the Veteran's various 
claims for service connection and his claims for increased 
ratings for his right and left foot disabilities.  

In October 2006, the Board denied schedular ratings in excess of 
10 percent for the Veteran's right and left foot disabilities and 
remanded the remaining claims in appellate status for additional 
development by the VA's Appeals Management Center (AMC) in 
Washington, DC.  Further remand action was undertaken by the 
Board in October 2008, and following the AMC's attempts to 
complete the actions sought therein, the case has since been 
returned to the Board for further review.  

Previously, the Board determined that the issue of the 
Veteran's entitlement to a total disability rating for 
compensation based on individual unemployability had been 
reasonably raised by the record, but not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).   However, 
no action to date regarding that matter is indicated, and 
while the Board does not have jurisdiction over that 
question, it is again referred to the AOJ for appropriate 
action.  

The issues of the Veteran's entitlement to service connection for 
bilateral knee and elbow disorders, and distended veins of each 
lower extremity, to include as secondary to service-connected 
foot disorders with respect to all of the foregoing, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that a low 
back disorder and multiple joint arthritis are the result of 
service-connected disabilities involving painful feet with 
plantar fasciitis and calcaneal spurs.  

2.  The schedular evaluations previously assigned for service-
connected disabilities involving painful feet with plantar 
fasciitis and calcaneal spurs adequately encompass the nature and 
extent of such disabilities, including pertinent symptoms and 
manifestations thereof, and fully compensate the Veteran for the 
level of disablement shown to result.  


CONCLUSIONS OF LAW

1.  A low back disorder and multiple joint arthritis are 
proximately due to or the result of service-connected 
disabilities involving painful feet with plantar fasciitis and 
calcaneal spurs.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2010).  

2.  The criteria for the assignment of extraschedular evaluations 
for service-connected disabilities involving painful feet with 
plantar fasciitis and calcaneal spurs have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection:  Low Back Disorder and Multiple Joint 
Arthritis

By this decision, the Board grants entitlement to service 
connection for a low back disorder and for multiple joint 
arthritis.  Therefore, no discussion of the VA's duties to notify 
or assist is necessary.

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this appeal, the Veteran alleges that his low back disorder 
and multiple joint arthritis were incurred in service or within 
the applicable presumptive period, or, alternatively, that such 
disabilities were caused or aggravated by service-connected 
disabilities of his feet.  

Available service treatment records denote the occurrence of an 
injury to the hands in December 1965, at which time X-rays were 
negative for any fracture.  In October 1966, the Veteran's 
involvement in a motor vehicle accident is shown, with a 
resulting severe whiplash injury.  X-rays of the lumbar and 
cervical spine were negative.  He was thereafter followed for 
possible compression of the cervical nerve through February 1967 
and the only residual of the earlier accident, as noted in May 
1967, was that of hypesthesia of the right thumb.  In July 1969, 
he complained of left arm numbness and a loss of grip strength, 
in addition to left shoulder pain, which was diagnosed as 
bursitis of the left shoulder, probably secondary to strain.  

By rating action in June 1976, the RO granted entitlement to 
service connection for painful feet associated with calcaneal 
spurs of both feet.  The RO by its rating decision of January 
2004 recharacterized such disorder as painful feet with plantar 
fasciitis and calcaneal spurs and assigned separate, 10 percent 
ratings for each foot, effective from July 2000.  

On file is a lay statement, dated in April 2001, from a fellow 
serviceman who served with the Veteran aboard the USS LaSalle 
from 1972 to 1974 and who shared the Veteran's officer's state 
room.  Therein, the lay affiant recalled the Veteran's inservice 
complaints of great pain in his hands, elbows, knees, and 
shoulders, noting that he was able to hear audible cracking 
noises from the Veteran's knees when arising and had regularly 
observed the Veteran soaking his hands in hot water prior to 
beginning his daily duties.  Also noted was the Veteran's 
frequent use of aspirin for joint pain.  

Also of record is a medical report, dated in June 2010, by a 
private treating physician indicating various diagnoses, among 
which were osteoarthritis and irreversible debilitating plantar 
fasciitis.  In addition, that physician set forth an opinion that 
the Veteran's fasciitis was linked to other noted diagnoses by 
reason of the severely limited motion caused by the fasciitis and 
a resulting inability to exercise.  

In another medical report, also dated in June 2010, a separate 
treating physician indicated that he had been treating the 
Veteran since May 2005 for arthritis, among other things, and 
that the Veteran had reported to him that his pain began during 
his service in the Navy in or around 1962.  An historical 
progression seemingly correlative to his current state of 
disablement was noted.  

In order to ascertain more clearly the relationship of the 
claimed low back disorders and multiple joint arthritis to 
service-connected disablement of the Veteran's feet, the Board 
requested on remand that a medical opinion be obtained following 
the conduct of a VA examination.  This was accomplished in April 
2010 and it is noted that such examination showed the presence of 
degenerative joint disease of lumbosacral spine and multiple 
joints.  Among the opinions noted by the VA examiner was that it 
was at least as likely as not that the Veteran's claimed low back 
disorder and multiple joint arthritis were caused or aggravated 
by the his service-connected bilateral foot disorder.  

On the basis of the foregoing medical opinion, in combination 
with the other evidence referenced above, the Board finds that 
the evidence is at least in relative equipoise as to the question 
of whether claimed low back disorder and multiple joint arthritis 
were caused or aggravated by service-connected disablement of the 
feet, such that grants of service connection for a low back 
disorder and multiple joint arthritis are found to be in order.  
To that extent alone, this portion of the appeal is granted.

Extraschedular Evaluations for Foot Disabilities

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims for 
extraschedular consideration for service-connected foot 
disorders, the Board is required to ensure that the VA's duties 
to notify and assist have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation 
in this case was accomplished by way of the RO/AMC's letters, 
dated in February 2001, January 2005, February 2007, October 
2009, and March 2010, to the Veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the appellant only subsequent to 
the RO's initial adjudicatory action(s).  However, notice is 
taken that following the issuance of the most recent VCAA notice 
letters in October 2009 and March 2010, a supplemental statement 
of the case was furnished to the Veteran in July 2010, 
effectively curing any timing deficiency.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification defect).  
In light of the foregoing, and in the absence of any allegation 
of prejudice by or on behalf of the Veteran, the Board cannot 
conclude that any defect in the timing or substance of the notice 
provided affected the essential fairness of the adjudication, 
with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO, AMC, or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the claims 
herein addressed on their merits, and has not argued that any 
error or deficiency in the accomplishment of the duty to assist 
has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided multiple 
VA medical examinations in order to evaluate the nature and 
severity of his bilateral foot disorders and that the issue of 
extraschedular consideration was fully addressed through the most 
recent VA examination in April 2010.  The reports from these 
examinations are found to be sufficiently detailed as to permit 
fair and equitable consideration of the merits each issue 
presented.  No objection as to the conduct of that examination or 
the opinion provided is voiced by the Veteran or his 
representative.  On that basis, further development action 
relative to the disabilities herein at issue is not required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

In sum, the Board finds that VA has substantially satisfied its 
duties to notify and assist under the governing law and 
regulations.  

Analysis of the Merits

As indicated in the preceding portion of this decision, service 
connection for a bilateral foot disorder was established by RO 
action in June 1976 and by its rating decision of January 2004, 
the RO recharacterized such disorder as painful feet with plantar 
fasciitis and calcaneal spurs and assigned separate, 10 percent 
ratings for each foot, effective from July 2000.  By its decision 
of October 2006, the Board denied the Veteran's claims for 
increased schedular evaluations for each foot disability and 
remanded the questions raised as to extraschedular entitlement to 
the AMC for additional consideration.  This was followed by a 
further remand of such matters to the AMC by the Board's remand 
in October 2008.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

Consideration of whether the Veteran is entitled to 
extraschedular ratings is accomplished by way of 38 C.F.R. 
§ 3.321(b).  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, separate, 10 percent evaluations have been 
assigned on the basis of moderate foot disablement, it having 
been determined by the Board through its final decision of 
October 2006 that a preponderance of the evidence was against a 
showing of more than moderate disability of each foot due to 
service-connected painful feet with plantar fasciitis and 
calcaneal scars.  Under 38 C.F.R. § 4.71a, DC 5284, which sets 
forth the diagnostic criteria found by the Board to be the most 
appropriate for rating of the disorders in question, moderately 
severe injury/disability warrants a 20 percent rating, whereas, a 
moderate injury/disability warrants assignment of a 10 percent 
evaluation.  In this regard, the Board determined in October 2006 
that the record failed to demonstrate that either foot disability 
was productive of more than a moderate injury or more than 
overall moderate functional impairment, based on the evidence 
presented.  

During the pendency of this appeal, the Veteran has alleged that 
he is unable to work because of his service-connected painful 
left and right feet and that use of a wheelchair is required for 
extended ambulation due to his bilateral foot disorder.  

Evidence on file, which notably is both for and against 
entitlement to extraschedular entitlement, is as follows:

In July 2000, the Veteran submitted an increased rating claim for 
his service connected bilateral foot disability.

In September 2000, he underwent a VA examination of the feet.  
The clinician noted that, following his service, the Veteran had 
worked as a business consultant and in a motion picture 
laboratory.  The Veteran continued to have pain in the bilateral 
feet and used a cane when walking to help relieve pressure from 
the heels.  The examiner noted that the Veteran's plantar 
calcaneal spurs did not cause significant symptomatology and were 
not disabling.  The Veteran's plantar fasciitis, however, was 
symptomatic.

In his September 2002 statement, the Veteran indicated that he 
had received a handicapped license plate from the State of 
California due to the progression of his service-connected 
bilateral foot disability.  A June 1994 Department of Motor 
Vehicles Form, signed by the Veteran's chiropractor, confirms 
that he did receive such a placard but on the basis of 
"rheumatoid arthritis/bone spurs/ankylosis spondylitis."

In his January 2005 statement, the Veteran conveyed that he no 
longer could walk for any distance, such as shopping in a grocery 
store, walking around a block or taking a trip to Disneyland.  To 
engage in such activities, the Veteran indicated that he had to 
rent a wheel chair.  He also noted that he received a handicapped 
sticker on his vehicle, and used electric carts to shop.  He 
further reported that he took pain medicine every six hours and 
that he could stand for no longer than 45 minutes at a time.  He 
stated as well that he "would like to work . . . but due to my 
physical condition I am not able to do so."  

In June 2005, the Veteran submitted to a VA-contract (QTC) 
examination, performed by an internist.  There is no indication 
that the physician reviewed the Veteran's claims file or other 
medical records.  At that time, the Veteran indicated that he 
experienced severe pain in the feet, and that such pain had 
become progressively worse.  He had difficulty standing and 
walking, and used two canes to assist with ambulation.  The 
examiner conveyed the Veteran's account that he could not work 
because of his foot pain.

A physical examination revealed normal posture, but that there 
was a slow gait.  Without the two canes, the Veteran had 
difficulty walking across the room, secondary to pain in his 
feet.  The Veteran complained of hip pain and low back pain, 
which the examiner determined was "contributing to his abnormal 
gait."  The Veteran's feet revealed evidence of abnormal weight-
bearing signs and increased callous formation on the plantar 
aspect of the left little toe on the metatarsal aspect.  He noted 
that the Veteran would require foot supports and built-up shoes 
for relief of discomfort and pain.

A June 2006 VA medical report indicates that the Veteran had 
requested a lift for his wheelchair, and complained that his 
"feet don't work."  He reported having used crutches for three 
weeks prior to being in a wheelchair.  At this time, the 
clinician observed that the Veteran was obese, alert and 
ambulatory in no apparent distress.  She referred him to 
prosthetics for a wheel chair lift.

A July 2006 VA medical note discloses that the Veteran had 
received a manual wheelchair and electric wheel chair through 
Medicare approximately two months earlier.  The Veteran conveyed 
that he could not walk because of his foot deformities.  He was 
approved for an electric wheelchair carrier for his automobile.

In October 2007 the Director of the VA's Compensation and Pension 
Service determined that the Veteran was not entitled to an 
extraschedular evaluation for his bilateral foot disability.  
Citing to the September 2000 VA examination, the Director 
concluded that "the evidence in its entirety does not establish 
that the veteran's service connected [bilateral foot disability] 
present such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization a to render impractical the 
application of the regular schedular standards."  

Pursuant to the Board's directive, a medical opinion from a VA 
examiner was obtained in April 2010 as to the effects of the 
Veteran's individual foot disabilities on his abilities to 
perform everyday functions and to work.  In short, the VA 
examiner noted that the Veteran had worked at many jobs after 
retiring from the Navy and that his service-connected foot 
disorders had not stopped him from being employed or resulted in 
major effects on his daily life until after he was over the age 
of 60 years.  That notwithstanding, the Veteran was still noted 
to help publish a magazine with all of his current problems, 
using a wheelchair to get around.  According to the VA examiner, 
at this time in the Veteran's life his bilateral foot and knee 
disorders and low back pain were capable of causing difficulties 
in his daily life, but it was his hip disorder, and not the 
service-connected bilateral foot disability, that was the primary 
reason for his wheelchair use.  

A podiatric practitioner noted in his June 2008 statement that he 
had initially evaluated the Veteran in May 2007 when he was in 
severe pain with an inability to ambulate more than 35-40 minutes 
a day before onset of his pain.  Use of wheelchair for the 
majority of every day was noted.  Current diagnoses included 
diabetes mellitus with peripheral neuropathy, chronic gout, and 
enthesopathy, all poorly controlled with conservative treatment 
measures.  Only very little improvement, if any, was described in 
three years' time.  

A private treating physician noted in her June 2008 report that 
the Veteran had been evaluated by her since August 2007 for 
osteoarthritis, chronic gout, hypertension, heart disease, 
diabetes, and irreversible debilitating plantar fasciitis, which 
rendered him totally and permanently disabled.  Another treating 
physician indicated in his June 2010 report that he had been 
treating the Veteran since May 2005 for deep vein thrombosis, 
diabetes mellitus, hypertension, coronary artery disease, 
arthritis, psoriasis, urinary frequency, dyslipidemia, and 
debilitating plantar fasciitis resulting in a primary wheelchair 
bound state.  Such physician opined that the Veteran's various 
disorders rendered him totally disabled.  

As indicated in Thun, the Board must ascertain whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities are inadequate, and, in this instance, the primary 
inquiry is whether the criteria of DC 5284 reasonably describe 
the Veteran's disability level and symptomatology.  While the 
Board concedes the existence of evidence supporting 
extraschedular entitlement via the Veteran's own testimony, and 
medical opinion evidence referring to the disability in question 
as debilitating and rendering the Veteran wheelchair bound and/or 
totally disabled, the Board by its final decision of October 2006 
determined that a preponderance of the evidence showed that the 
pain and all other manifestations of disability from the 
bilateral foot disorder were not more than 10 percent disabling 
of either affected foot.  There, too, is evidence 
contraindicating extraschedular entitlement, to include that 
provided by treating medical professionals and those evaluating 
him on behalf of VA.  The more persuasive evidence, including 
that provided in part by treating physicians and through the most 
recent VA examination, is that the Veteran's foot disabilities 
are only a single part of a group of disabilities that may in 
fact be totally disabling in combination and that the primary 
reason for his wheelchair use is not his service-connected foot 
disorders, but nonservice-connected hip disability or a 
combination of his service-connected foot disorders and 
nonservice-connected entities.  Evidence indicating that the 
Veteran's disability picture is contemplated by the rating 
schedule outweighs evidence to the contrary, and on that basis, 
the Board concludes that the assigned 10 percent schedular 
evaluations under DC 7284 fully compensate the Veteran for his 
current disability level, without resort to extraschedular 
consideration.  To that end, the Board concludes that referral 
for consideration of  extraschedular ratings is unnecessary.  

In sum, the preponderance of the evidence is against a finding 
that an extraschedular evaluations for pain of either foot with 
plantar fasciitis and calcaneal spurs are warranted.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  To that extent, this portion of the appeal is denied.


ORDER

Service connection for a low back disorder and multiple joint 
arthritis, secondary to service-connected foot disorders, is 
granted.  

Extraschedular evaluations in excess of the previously assigned 
10 percent schedular evaluations for painful feet, with plantar 
fasciitis and calcaneal spurs, are denied.  

REMAND

Among the previous actions sought by the Board through its prior 
remands was obtaining missing service treatment records of the 
Veteran, particularly those compiled prior to 1964.  On remand, 
efforts were made to obtain the records, but no additional 
records were in fact obtained and, in addition, no formal finding 
as to the unavailability of the records in question was ever 
entered.  Remand to ensure compliance with the terms of the prior 
remand is necessary.  Stegall, supra.  

In addition, on remand the AMC was asked to arrange to have the 
Veteran's claimed disorders of distended veins affecting each 
lower extremity examined by a VA medical professional, followed 
by entry of a medical opinion as to matters raised by the record.  
While a VA physician in April 2010 offered an opinion as to the 
Veteran's entitlement to a grant of service connection on a 
direct or secondary basis with respect to his distended veins, 
the requisite examination was not in fact afforded, in 
contravention of the Board's remand directive.  Also, an opinion 
was offered as to the relationship between the claimed disorder 
and an inservice motor vehicle accident, but not the larger issue 
of whether the distended veins were the result military service 
or any incident throughout service.  Remand to obtain compliance 
is necessary.  Stegall, supra.  

As well, the VA examiner in April 2010 offered incomplete and 
conflicting opinions regarding the relationship of claimed 
bilateral knee and elbow disorders to military service or to 
service-connected disability of the Veteran.  In particular, the 
VA examiner in April 2010 indicated that inservice aggravation of 
claimed knee disorders occurred prior to an inservice motor 
vehicle accident and yet opined that the knee pathology likely 
existed prior to that accident and underwent aggravation in the 
noted motor vehicle accident.  No opinion was set forth as to 
whether any disorder of either knee existed prior to service 
entrance.  Also, the VA examiner in April 2010 failed to offer an 
opinion as to the relationship, if any, between claimed 
disability of the Veteran's elbows and his period of military 
service, including but not limited to the inservice motor vehicle 
accident.  Further input is therefore necessary before the Board 
may decide the claims presented.  Stegall, supra.  

Accordingly, this portion of the appeal is REMANDED for 
completion of the following actions:

1.  Obtain any additional service treatment 
records or abstracts thereof, particularly 
those now absent which were compiled from 
1956 to 1964, inclusive, through contact 
with the National Personnel Records Center, 
the service department, or other applicable 
source.  Once obtained, such records must 
be made a part of the Veteran's claims 
folder.

Efforts to obtain these and any other 
Federal records must continue until the AMC 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159 must be provided to the 
Veteran and he must then be afforded an 
opportunity to respond.

2.  Any and all available records of VA 
treatment for claimed knee and elbow 
disorders and for distended veins of the 
legs, which are not already on file, must 
be obtained for inclusion in his claims 
folder.

3.  Thereafter, afford the Veteran VA 
medical examinations for evaluation of the 
nature and etiology of his claimed 
bilateral knee and elbow disorders, as well 
as his claimed distended veins of each of 
his lower extremities.  Those examinations 
should include a detailed medical history, 
physical examination, and any diagnostic 
tests deemed necessary, followed by entry 
of all pertinent diagnoses.  The Veteran's 
VA claims folder should be furnished to 
each VA examiner for use in the study of 
this case and the report of each such 
examination should reflect whether in fact 
the claims folder was provided and 
reviewed.

Opinions as to each of the following are 
requested:  

(a)  Is it unequivocal that any disorder of 
either knee or elbow, or distended veins of 
either lower extremity, pre-existed the 
Veteran's entrance onto active duty in June 
1956 or in October 1960?  

(b)  If the answer to (a) above is yes, is 
it unequivocal that any knee or elbow 
disorder, or distended veins of either 
lower extremity, was/were not aggravated 
during his periods of active duty from June 
1956 to May 1960 and from October 1960 to 
January 1976?

(c)  If the answer to (a) above is no, is 
it at least as likely as not that any 
disorder of either knee or elbow, or 
distended veins of either lower extremity, 
originated during the Veteran's periods of 
service from June 1956 to May 1960 and from 
October 1960 to January 1976, or is 
otherwise related thereto, including any 
injury occurring in service?  

(d)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any disorder of either knee or elbow, 
or distended veins of either lower 
extremity, was/were caused or aggravated by 
service-connected disabilities involving 
painful feet with plantar fasciitis and 
calcaneal spurs?  

The VA examiner(s) is advised that the term 
as likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner(s) is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner(s) is also requested to 
provide a rationale for any opinion 
expressed.  If any examiner finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or 
she should so indicate and the reasons why.  

4.  Lastly, readjudicate the issues 
remaining on appeal based on all pertinent 
evidence and governing laws and 
regulations.  If any benefit sought on 
appeal continues to be denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review.  

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn regarding 
the final disposition of the claims in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


